                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.          CV 21-5090 FMO (JPRx)                              Date    July 15, 2021
 Title             Chris Karabas v. Independent Media, Inc., et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order to Show Cause: Removal

        On June 17, 2021, plaintiff Chris Karabas (“plaintiff”) filed a Complaint in the Los Angeles
County Superior Court against Independent Media, Inc. (“IM”) and Susanne Preissler (“Preissler”)
(collectively, “defendants”). (See Dkt. 1, Notice of Removal (“NOR”) at ¶ 2); (id., Exh. 1,
Complaint). On June 22, 2021, “counsel for Defendants agreed to and did accept service of
process by email.” (Dkt. 1, NOR at ¶ 3). Later that day, defendants removed the action to this
court solely on the basis of diversity jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441. (See
id. at ¶ 1). Having reviewed the pleadings, the court questions whether defendants properly
removed this action.

         According to defendants, diversity jurisdiction exists here because (1) complete diversity
exists between plaintiff and defendants; and (2) the amount in controversy exceeds $75,000. (See
Dkt. 1, NOR at ¶¶ 4-13). Defendants contend that plaintiff “is a citizen of and resides in the state
of Illinois.” (Id. at ¶ 5). Further, defendants aver that IM is a citizen of California because it “is
incorporated in California, with its principal place of business in Los Angeles, California.” (Id. at
¶ 6); see 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be deemed to be a citizen of every State
. . . by which it has been incorporated and of the State . . . where it has its principal place of
business[.]”). Defendants also claim that Preissler is a citizen of California. (Dkt. 1, NOR at ¶ 6).

        “A civil action otherwise removable solely on the basis of [diversity jurisdiction] may not be
removed if any of the parties in interest properly joined and served as defendants is a citizen of
the State in which such action is brought.” 28 U.S.C. § 1441(b)(2). Here, it is undisputed that
defendants are both citizens of California, the state in which plaintiff filed this action, (see Dkt.1,
NOR at ¶ 6); (id., Exh. 1, Complaint), and it appears that both defendants were properly joined and
served prior to removal. (See Dkt. 1, NOR at ¶ 3). Additionally, defendants removed this case
to federal court solely on the basis of diversity jurisdiction. (See id. at ¶ 1). Accordingly, pursuant
to 28 U.S.C. § 1441(b)(2), this case could not have been removed. See, e.g., Spencer v. United
States Dist. Court, 393 F.3d 867, 870 (9th Cir. 2004) (“It is thus clear that the presence of a local
defendant at the time removal is sought bars removal.”).

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL

 Case No.       CV 21-5090 FMO (JPRx)                              Date     July 15, 2021
 Title          Chris Karabas v. Independent Media, Inc., et al.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

       Based on the foregoing, IT IS ORDERED THAT plaintiff shall, no later than July 21, 2021,
file a motion to remand this action based on, at minimum, the presence of a local defendant
pursuant to 28 U.S.C. § 1441(b)(2).


                                                                              00      :     00
                                                     Initials of Preparer       vdr




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                               Page 2 of 2
